Dismissed and Memorandum Opinion filed July 7, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00297-CR

                   RONNEY EARL WILLIAMS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1476283

                  MEMORANDUM OPINION


      Appellant entered a guilty plea to attempted forgery of a government
instrument. In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant to confinement for eleven months in the
State Jail Division of the Texas Department of Criminal Justice. Appellant filed a
pro se notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal and deny appellant’s motion for
appointment of appellate counsel.


                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2